Citation Nr: 9927520	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of injury, right knee, status post 
arthroscopy and endoscopic anterior cruciate ligament (ACL) 
reconstruction with patella bone-tendon-bone graft, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.  He has served with the United States Air Force 
Reserves since September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
service-connected residuals of injury to the right knee, post 
operative.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's right knee disability is objectively 
manifested by range of motion of 0 to 105 degrees and 
apparent stiffness or slow motion.  Subjective complaints 
consist of daily pain, stiffness and popping.  There was no 
loss of function due to pain.

3.  Functional limitations consist of complaints of 
difficulty with kneeling, running, sitting, driving, and 
excessive standing.

4.  Ankylosis, malunion of the tibia and fibula, recurrent 
subluxation or lateral instability, dislocated cartilage, 
knee extension limited to 15 degrees, knee flexion limited to 
30 degrees, or genu recurvatum are not shown by the medical 
evidence.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of injury, right knee, status 
post arthroscopy and endoscopic ACL reconstruction with 
patella bone-tendon-bone graft, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.71(a), Part 4, Diagnostic Codes 5256-5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a recent VA examination of his right 
knee.  The veteran has not indicated that there is any other 
relevant evidence available but not yet of record.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

Service medical records pertaining to the veteran's period of 
active duty from May 1969 to February 1973 are not in the 
claims file.  The Board finds this fact of no consequence 
because the veteran first injured his right knee in June 
1993, while on active duty for training.

A June 1993 service Line of Duty Determination report 
indicates that the veteran injured his right knee in June 
1993 while playing basketball.  It indicates that he jumped, 
landed wrong, and tore a ligament in the knee.  "In line of 
duty" status was recommended.

An August 1993 private medical outpatient note from The 
Orthopaedic Clinic of Monroe indicates that the veteran 
complained of pain, swelling, and giving way of the right 
knee.  Physical evaluation revealed moderate effusion and 
swelling, as well as tenderness over the medial joint line.  
Diagnosis was probable torn medial meniscus and possible ACL 
injury of the right knee.  Surgical arthroscopy and, if 
necessary, meniscectomy, was recommended.

Private clinical records from St. Francis Medical Center, 
dated in August 1993, show that the veteran was diagnosed 
with fragmentation and degeneration of cartilage of the right 
knee with chronic nonspecific synovitis.  A surgical 
operative report indicates that he had a torn ACL of the 
right knee.  He underwent a right knee arthroscopy and 
endoscopic ACL reconstruction with patella tendon bone-
ligament-bone graft in August 1993.

Post-surgical outpatient notes from The Orthopaedic Clinic of 
Monroe are dated from August 1993 to February 1994.  They 
show that the veteran's right knee wounds were well-healed 
and that he had a little swelling of the right knee.  Range 
of motion was initially 20 to 80 degrees, but increased with 
physical therapy.  A January 1994 record shows range of 
motion from 0 to 115 degrees with good strength.  The last 
entry, dated February 1994, reflects that the veteran had 
full extension and lacked only 10 to 15 degrees of full 
flexion.  His strength was improving.  The veteran reported 
no instability, but had an occasional pop.

An April 1994 VA examination report indicates subjective 
complaints of pain and discomfort with prolonged standing, 
bending, flexing, or driving.  On physical examination, there 
was no laxity of ligaments.  The knee appeared somewhat 
stiff.  There was no swelling or fluids on the knee and no 
crepitus.  There was no severe pain on palpation, although 
there was stiffness or slow movement.  There was no 
deformity, subluxation, lateral instability, or nonunion 
noted.  The right knee flexed to 125 degrees, while the left 
flexed to 140 degrees.  Diagnosis was status post ACL injury 
with surgery.

Service physical therapy records are dated from March 1994 to 
June 1994.  They show that the veteran's chief complaint was 
of right knee stiffness.  There was some mild quadriceps 
atrophy.  Range of motion was 0 to 130 degrees in June 1994.  
The veteran was able to hop and squat with no problems.

The most recent medical evidence is an October 1997 VA 
examination report.  It indicates that the veteran was 
currently in the Air Force Reserves.  He complained that his 
knee hurt when the weather was cold or cloudy.  It stiffened 
after sitting or driving for a long time.  It popped and hurt 
daily for approximately 8 hours.  The veteran denied any 
redness.  The knee hurt upon kneeling, running, and excessive 
standing.  Physical examination revealed no anterior or 
posterior drawer sign, no laxity of the ligaments, and no 
lateral instability.  There was no McMurray's sign and no 
crepitus.  Range of motion was 0 to 105 degrees in the right 
knee and 0 to 128 in the left knee.  The examiner noted that 
he found no objective evidence of loss of function due to 
pain.  X-rays revealed a post-operative right knee with 
metallic screws; there was no significant degeneration.  
Diagnosis was status post open reduction and internal 
fixation of the right knee for ACL reconstruction.


III.  Analysis

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.  This is 
especially true in this case, where the veteran underwent 
surgery of the right knee in 1993.  Medical records dated 
very soon after surgery may not be reflective of the 
veteran's knee disability after recovery from said surgery.

Disabilities involving the knee and leg are rated under 
Diagnostic Codes (DCs) 5256 through 5263 of the Rating 
Schedule.  In this case, the veteran's right knee disability, 
i.e. post-surgical ACL injury, is not specifically enumerated 
in the Rating Schedule.  Therefore, the Board must rate it 
according to a closely related disability.  38 C.F.R. § 4.20  
(1998) ("When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the  functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.").

Initially, the Board notes that the veteran's right knee 
disorder does not involve ankylosis of the knee joint (DC 
5256), dislocated semilunar cartilage (DC 5258), malunion of 
the tibia and fibula with marked knee or ankle disability (DC 
5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71(a)  
(1998).  None of the medical evidence suggests that any of 
these pathologies are currently manifested.

DC 5257 pertains to "other impairment" of the knee, with 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257  (1998).  Under DC 5257, a "slight" knee 
disability warrants a 10 percent rating, a "moderate" 
disability warrants a 20 percent rating, and a "severe" 
disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5257  (1998).  To warrant a disability rating higher than 
the current 10 percent, the veteran would have to have 
"moderate" knee instability or recurrent subluxation.  Id.  
The medical evidence shows that he had complaints of frequent 
giving-way of his right knee prior to his August 1993 ACL 
reconstruction.  However, as early as February 1994, the 
veteran reported no instability of the right knee.  Objective 
medical examination by the VA in April 1994 revealed no 
laxity of the ligaments, subluxation, or lateral instability.  
Similar findings are shown in the October 1997 VA examination 
report.  Overall, no post-surgical medical evidence shows 
that the veteran has any recurrent subluxation or lateral 
instability of the right knee.  Therefore, he is not entitled 
to a rating in excess of 10 percent under DC 5257.  Id.

DC 5259 pertains to symptomatic removal of cartilage.  
38 U.S.C.A. § 4.71a, DC 5259  (1998).  The Board could rate 
the veteran's right knee disability under this DC.  However, 
it provides a maximum 10 percent disability evaluation.  Id.  
Therefore, a rating in excess of 10 percent is not available 
under that code.

DCs 5260 and 5261 pertain to limitation of knee flexion and 
extension motion, respectively.  38 C.F.R. § 4.71a, DCs 5260, 
5261  (1998).  DC 5261 authorizes a 10 percent disability 
rating for knee extension limited to 10 degrees, and a 20 
percent disability rating for extension limited to 15 
degrees.  Id.  In this case, the recent medical evidence 
shows that the veteran had no limitation of right knee 
extension.  While the veteran was reported to lack 20 degrees 
of extension in one private outpatient note, that note was 
dated approximately 2 weeks after his knee surgery.  All of 
the medical evidence since January 1994, including the two VA 
examination reports, show that the veteran had full extension 
of his right knee.  Therefore, a rating in excess of 10 
percent is not authorized under that code.  In fact, if rated 
under DC 5261, the veteran would be entitled to only a 
noncompensable (0 percent) disability rating.  Id.

DC 5260 pertains to limitation of flexion motion.  It 
authorizes a noncompensable rating for flexion limited to 60 
degrees, a 10 percent rating for flexion limited to 45 
degrees, and a 20 percent rating for flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260  (1998).  In this case, 
none of the medical evidence shows that the veteran's right 
knee had flexion limited to 30 degrees.  Most recently, 
flexion was shown to be 105 degrees.  Even immediately after 
the veteran's surgery in 1993, when his limitation of flexion 
motion was most severe, he had 80 degrees of flexion.  
Generally, the medical evidence in this case, with nothing 
more, would only entitle the veteran to a noncompensable (0 
percent) disability rating under DC 5260.  However, the Board 
must also consider the functional impairment caused by the 
veteran's right knee disorder.  See DeLuca, supra.  In this 
regard, the Board finds that the veteran had complaints of 
daily pain and stiffness in the right knee, which was made 
worse by prolonged use of the knee.  He also indicated that 
it popped.  The 1994 VA examination report noted that his 
knee appeared somewhat stiff or slow moving.  The veteran 
asserted that his knee hurt on kneeling, running, and 
excessive standing.  However, the Board also notes that the 
private physical therapy records in 1994 indicate that he 
could hop and squat with no problems.  Furthermore, the 1997 
VA examination report indicates that there was no noted loss 
of function due to pain in the right knee.  Overall, the 
Board finds that there appears to be some mild functional 
impairment in the veteran's right knee, mainly stiffness and 
complaints of pain.  In light of this functional impairment, 
the Board finds that his overall disability could 
appropriately be rated as 10 percent disabling under DC 5260, 
especially in light of the fact that his right knee does have 
some minor limitation of flexion motion as compared to the 
left knee.  However, the Board finds no justification in the 
claims file for a disability rating in excess of 10 percent.  
The evidence does not show any medical disorders of the knee, 
or functional impairment, that would warrant a higher rating.

In light of the above, the Board must deny the veteran's 
claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

An increased disability rating for service-connected 
residuals of injury, right knee, status post arthroscopy and 
endoscopic ACL reconstruction with patella bone-tendon-bone 
graft is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

